U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K

ALF RE D L AF O R D ,
                                                                                            1 9 Ci v. 1 0 5 1 4 ( P A E)
                                         M o v a nt,
                                                                                            1 6 Ci v. 4 6 8 6 ( P A E)
                              -a g ai nst -
                                                                                           1 1 Cr. 1 0 3 2- 0 7 ( P A E )
U NI T E D S T A T E S O F A M E RI C A ,
                                                                                                     OR DER
                                         R es p o n d e nt.

P A U L A. E N G E L M A Y E R , U nit e d St at es Distri ct J u d g e:

           O n J u n e 2 0, 2 0 1 6, p etiti o n er Alfr e d L af or d fil e d a m oti o n u n d er 2 8 U. S. C. § 2 2 5 5,

c h all e n gi n g his c o n vi cti o n a n d s e nt e n c e u n d er 1 8 U. S. C. § 9 2 4( c) as u nl a wf ul f oll o wi n g t h e

S u pr e m e C o urt’s d e cisi o n i n J o h ns o n v. U nit e d St at es , 1 3 5 S. Ct. 2 5 5 1 ( 2 0 1 5). S e e N o. 1 6 Ci v.

4 6 8 6, D kt. 1. T h e C o urt gr a nt e d a r e q u est fr o m t h e p arti es t o st a y t h e c as e p e n di n g t h e o ut c o m e

of S essi o ns v. Di m a y a , 1 3 8 S. Ct. 1 2 0 4 ( 2 0 1 8), a n d t h e n e xt e n d e d t h e st a y p e n di n g t h e o ut c o m e

of U nit e d St at es v. D a vis , 1 3 9 S. Ct. 2 3 1 9 ( 2 0 1 9). N o. 1 1 Cr. 1 0 3 2- 0 7, D kt. 2 1 0 1 1 ; N o. 1 6 Ci v.

4 6 8 6, D kt. 8. O n N o v e m b er 8, 2 0 1 9, L af or d fil e d a § 2 2 5 5 m oti o n s e e ki n g t o v a c at e his

c o n vi cti o n b as e d o n J o h ns o n a n d D a vis . T h e m oti o n w as d o c k et e d i n t h e cri mi n al c as e , N o. 1 1

Cr. 1 0 3 2- 0 7, b ut b e c a us e L af or d di d n ot i n cl u d e his ci vil c as e n u m b er or l a b el his fili n g as a n

a m e n d e d m oti o n, t h e Cl er k of t h e C o urt di d n ot fil e t h e m oti o n i n L af or d’s ci vil c as e, N o. 1 6 Ci v.

4 6 8 6, b ut assi g n e d it a n e w ci vil c as e n u m b er, N o. 1 9 Ci v. 1 0 5 1 4. S e e N o. 1 9 Ci v. 1 0 5 1 4, D kt. 1.

           T h e Cl er k of t h e C o urt is r es p e ctf ull y dir e ct e d t o d o c k et t h e m oti o n as a n a m e n d e d

m oti o n i n c as e N o. 1 6 Ci v. 4 6 8 6. T h e Cl er k of t h e C o urt is f urt h er dir e ct e d t o a d mi nistr ati v el y

cl os e t his c as e , N o. 1 9 Ci v. 1 0 5 1 4, wit h o ut pr ej u di c e t o t h e p e n di n g m oti o n.




1
    T h e r e q u est f or t h e i niti al st a y w as fil e d o nl y o n t h e cri mi n al d o c k et, N o. 1 1 C r. 1 0 3 2- 0 7.
            On     N o v e m b er 1 4, 2 0 1 9, t h e C o urt or d er e d t h e G o v er n m e nt t o r es p o n d t o L af or d’s l at est §

2 2 5 5 m oti o n b y N o v e m b er 2 7, 2 0 1 9. S e e N o. 1 6 Ci v. 4 6 8 6, D kt. 9. F or a v oi d a n c e of d o u bt, t h at

d e a dli n e st a n ds.

            S O O R D E R E D.


                                                                                        PaJA.�
                                                                                       ________________________
                                                                                       P a ul A. E n g el m a y er
                                                                                       U nit e d St at es Distri ct J u d g e


D at e d:     N o v e m b er 1 5, 2 0 1 9
            N e w Yor k, N e w Yor k




                                                                      2
